DETAILED ACTION
	In response to the Office Action mailed 08/12/2021, the amendments were received 11/25/2019: Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 09/29/2021, with respect to claims 1, 15, and 20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. Applicant argues that the prior art fails to teach the details of However, the prior art fails to teach the details of: generating virtual projection data based on the registered prior image; and reconstructing a supplemented projection image data set to create an improved patient image, wherein the supplemented projection image data set comprises the obtained projection image data and the virtual projection data. After further examination, the examiner is in agreement.

Allowable Subject Matter
Regarding claim 1:
The best prior art, US 2010/0208964 (Wiegert) disclose a method for improving scan image quality using prior image data, the method comprising: 
receiving image data corresponding to a prior image of a patient ([0059], complete object representation of the object volume is available from other data sources, e.g. a diagnostic CT scan or previous scan with a sufficiently large field of view)); 
obtaining projection image data of the patient, wherein the obtained projection image data are truncated ([0059], measured and reconstructed truncated image 23, which requires projection data of the truncated image); 
reconstructing a patient image based on the obtained projection image data of the patient ([0059], measured and reconstructed truncated image 23); 
registering the prior image with the reconstructed patient image ([0059], Fig. 8 is the result of registration of prior image 19 data and truncated image 23 data).
However, the prior art fails to teach the details of:

reconstructing a supplemented projection image data set to create an improved patient image, wherein the supplemented projection image data set comprises the obtained projection image data and the virtual projection data.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements, the claim is deemed patentable over the prior art of record. Claims 2-14 are allowed by virtue of their dependence.
Regarding claim 15:
The best prior art, US 2010/0208964 (Wiegert) disclose an imaging apparatus for improving scan image quality using prior image data, comprising: 
a first radiation source configured for imaging radiation; 
a radiation detector positioned to receive radiation from the first radiation source; and 
a processor, wherein the processor comprises logic for: 
receiving image data corresponding to a prior image of a patient [0056]; 
obtaining projection image data of the patient from the radiation detector, wherein the obtained projection image data is truncated [0056]; 
reconstructing a patient image based on the obtained projection image data of the patient [0056]; 
registering the prior image with the reconstructed patient image [0056].
However, the prior art fails to teach the details of generating virtual projection data based on the registered prior image; and reconstructing a supplemented projection image data set to create an improved patient image, wherein the supplemented projection image data set comprises the obtained projection image data and the virtual projection data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884